 1

 2                                                                          FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON

 3
                                                                   Mar 18, 2020
 4                                                                     SEAN F. MCAVOY, CLERK




 5                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6

 7    JESSE AARON HARVEY,
                                                    NO: 2:20-CV-25-RMP
 8                              Plaintiff,
                                                    ORDER ADOPTING REPORT AND
 9            v.                                    RECOMMENDATION AND
                                                    CLOSING FILE
10    UNITED STATES OF AMERICA
      DEPARTMENT OF FEDERAL
11    BUREAU OF INVESTIGATION,

12                              Defendant.

13

14            Magistrate Judge John T. Rodgers filed a Report and Recommendation on

15   February 21, 2020, recommending that Plaintiff’s complaint be dismissed without

16   prejudice because Plaintiff has not paid the requisite filing fee or filed an amended

17   application to proceed in forma pauperis, as was ordered on January 16, 2020. ECF

18   No. 4. Objections were due on or before March 3, 2020. No objections have been

19   filed.

20   / / /

21   / / /
     ORDER ADOPTING REPORT AND RECOMMENDATION AND CLOSING
     FILE ~ 1
 1         Accordingly, IT IS HEREBY ORDERED:

 2         1. The Report and Recommendations, ECF No. 4, is adopted.

 3         2. Plaintiff’s Complaint is dismissed without prejudice.

 4         3. Plaintiff shall provide notice of this dismissal to any Defendant that he has

 5             served with a copy of the Complaint and Summons in this matter.

 6         4. All pending motions, if any, are denied as moot.

 7         5. All scheduled court hearings, if any, are stricken.

 8         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 9   Order, provide a copy to Plaintiff, and close the file.

10         DATED March 18, 2020.

11                                                s/ Rosanna Malouf Peterson
                                              ROSANNA MALOUF PETERSON
12                                               United States District Judge

13

14

15

16

17

18

19

20

21
     ORDER ADOPTING REPORT AND RECOMMENDATION AND CLOSING
     FILE ~ 2
